DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (US PG Pub. No. 2018/0226617) in view of Jo (US PG Pub. No. 2017/0077213) and Namkung (US PG Pub. No. 2015/0036299). 
Regarding claims 1, 6, and 16, Nakagawa teaches a flexible display device (i.e. "display apparatus") including a flexible display panel comprising a flexible substrate (102), which may comprise a polyimide substrate, and inorganic film layers (110a, 110b, 122d, 122e) formed on the flexible substrate both in a region (i.e. "encapsulating area") where other parts of the device are encapsulated and in a region where those parts (114, 122a) are not encapsulated (i.e. "non-encapsulating area") (Abstract, par. 45, 56, 59; Fig. 7b and 7c).  Situated in the non-encapsulating area and extending in a direction perpendicular to the plane of the flexible display through the inorganic film layers is one or more holes (110c) composed of a through hole that penetrates the film layer and a blind hole (111) located in the flexible substrate (Fig. 7b, 7c).  As shown in Figures 7b and 7c, the holes (110c) have a depth that is the sum of the thickness of the film layers (110a, 110b, 122d, 122e) and the depth of the blind hole and the holes' depth is greater 
The teachings of Nakagawa differ from the current invention in that his substrate is not taught to be a "double- or three-layer polyimide substrate".  However, Nakagawa does teach that the substrate may include polyimide (par. 45).  Jo further teaches a display device with a flexible substrate including a laminate structure of a first polyimide layer, an inorganic barrier layer, and an additional polyimide layer (par. 63).  Jo's multi-layer polyimide substrate is beneficial because it has lower oxygen and moisture transmittance than flexible substrates formed of only an organic material, and has high durability (par. 63).  Accordingly, it would have been obvious to one of ordinary skill in the art to use a flexible laminate substrate such as that of Jo, which includes two polyimide layers, as the substrate in Nakagawa's product because Jo teaches that the substrate material demonstrates lower oxygen and moisture transmittance than other flexible organic substrates, is flexible, has high durability, and is appropriate and useful as a substrate material for display devices.  The prior art laminate substrate qualifies as a "double-layer polyimide substrate" because it comprises two polyimide layers.  Alternatively, the laminate substrate may be considered a "three-layer polyimide substrate" because it is primarily polyimide and comprises three layers.  
The teachings of Nakagawa differ from the current invention in that the "holes" in his structure are not referred to as "micropores".  However, Nakagawa does teach that the holes are intended to prevent cracks from penetrating inwardly toward the display region of the device (par. 53, 112).  Namkung further teaches including holes, which are in the form of an array of micropores, in a non-encapsulating region of a flexible display prima facie obvious to combine equivalents (i.e. micropore-shaped holes or holes shaped as taught by Nakagawa) known for the same purpose (i.e. suppressing the spread of cracks) and/or to substitute equivalents (i.e. micropore-shaped holes or holes shaped as taught by Nakagawa) known for the same purpose (i.e. suppressing the spread of cracks) in order to achieve that purpose (i.e. suppressing the spread of cracks) and, therefore, the proposed combination/substitution is prima facie obvious in view of the prior art. See MPEP 2144.06. 
prima facie obvious and do not define the claimed invention over the prior art.  See MPEP 2144.04. 

Regarding claim 2, the teachings of the cited prior art differ from the current invention in that the difference between the depth of the micropores and the thickness of the inorganic film layer is not disclosed.  However, Nakagawa does teach that the above-discussed holes in his product are formed by laser irradiation and that doing so forms a "bottom hole" in the polymeric substrate (par. 110). Nakagawa only provides reasons, namely crack growth suppression, for forming the portion of the hole that extends through the inorganic layers but teaches no benefits to the "bottom hole" (par. 120).  As such, it is clear from Nakagawa's disclosure that the presence of the "bottom holes" is a result of his through-hole formation process rather than an intended feature of his product.  Nakagawa also teaches a desire to minimize the intensity of the laser used for forming the holes in order to suppress manufacturing costs (par. 121).  Therefore, it would have been obvious to one of ordinary skill in the art to reduce the prima facie obvious and does not distinguish the claimed product over the prior art.  See MPEP 2144.04. 

Regarding claims 3 and 4, the teachings of the cited prior art differ from the current invention in that his micropores are not taught to have the recited diameters or spacings.  However, as no criticality has been demonstrated or established, the recited dimensions appear to be an arbitrary selection and are prima facie obvious in view of the prior art.  See MPEP 2144.04.


Response to Arguments
Applicant's arguments filed September 28, 2021 have been fully considered but they are not persuasive or are moot in view of the current rejections. 


Applicant has argued that the claimed invention is distinguished over Nakagawa and Namkung because neither teaches a double- or three-layer polyimide substrate.  However, it would have been obvious to one of ordinary skill in the art to use a laminate .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784